UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	October 31, 2015 Item 1. Schedule of Investments: Putnam Strategic Volatility Equity Fund The fund's portfolio 10/31/15 (Unaudited) COMMON STOCKS (92.9%) (a) Shares Value Aerospace and defense (4.6%) Boeing Co. (The) 674 $99,799 General Dynamics Corp. 1,004 149,174 L-3 Communications Holdings, Inc. 829 104,786 Orbital ATK, Inc. 313 26,799 TransDigm Group, Inc. (NON) 205 45,069 Air freight and logistics (1.8%) Expeditors International of Washington, Inc. 217 10,804 United Parcel Service, Inc. Class B 1,551 159,784 Auto components (0.3%) Gentex Corp. 1,195 19,586 Lear Corp. 85 10,630 Automobiles (0.3%) Harley-Davidson, Inc. 147 7,269 Thor Industries, Inc. 331 17,900 Banks (4.2%) Citizens Financial Group, Inc. 708 17,204 First Niagara Financial Group, Inc. 2,181 22,573 PNC Financial Services Group, Inc. 1,338 120,768 Wells Fargo & Co. 4,183 226,468 Chemicals (0.6%) Airgas, Inc. 216 20,771 Sherwin-Williams Co. (The) 126 33,621 Commercial services and supplies (1.2%) Rollins, Inc. 447 11,989 Waste Management, Inc. 1,795 96,499 Communications equipment (2.2%) Cisco Systems, Inc. 6,722 193,930 Motorola Solutions, Inc. 83 5,808 Consumer finance (1.8%) Capital One Financial Corp. 1,838 145,018 SLM Corp. (NON) 3,744 26,433 Containers and packaging (1.8%) Avery Dennison Corp. 791 51,391 Bemis Co., Inc. 417 19,090 WestRock Co. 1,837 98,757 Diversified financial services (2.2%) Berkshire Hathaway, Inc. Class B (NON) 1,231 167,441 CBOE Holdings, Inc. 532 35,665 Diversified telecommunication services (2.5%) AT&T, Inc. 1,913 64,105 Verizon Communications, Inc. 3,548 166,330 Electric utilities (3.0%) American Electric Power Co., Inc. 405 22,943 Entergy Corp. 1,384 94,333 Hawaiian Electric Industries, Inc. 336 9,831 Southern Co. (The) 3,298 148,740 Energy equipment and services (0.6%) Schlumberger, Ltd. 651 50,882 Food and staples retail (2.0%) Kroger Co. (The) 3,740 141,372 Wal-Mart Stores, Inc. 817 46,765 Food products (3.1%) Bunge, Ltd. 520 37,939 ConAgra Foods, Inc. 1,254 50,850 Kraft Heinz Co. (The) 1,878 146,428 Pinnacle Foods, Inc. 1,163 51,265 Health-care equipment and supplies (2.2%) C.R. Bard, Inc. 427 79,571 Hologic, Inc. (NON) 3,257 126,567 Health-care providers and services (2.8%) AmerisourceBergen Corp. 1,332 128,551 Cardinal Health, Inc. 430 35,346 DaVita HealthCare Partners, Inc. (NON) 901 69,837 Mednax, Inc. (NON) 327 23,044 Hotels, restaurants, and leisure (2.5%) Dunkin' Brands Group, Inc. (S) 1,469 60,831 McDonald's Corp. 1,493 167,589 Household products (1.6%) Clorox Co. (The) 281 34,265 Colgate-Palmolive Co. 1,655 109,809 Insurance (3.3%) Allied World Assurance Co. Holdings AG 802 29,161 American Financial Group, Inc. 281 20,285 Aspen Insurance Holdings, Ltd. 343 16,673 Assurant, Inc. 664 54,136 Endurance Specialty Holdings, Ltd. 242 15,277 Everest Re Group, Ltd. 150 26,696 ProAssurance Corp. 226 11,969 RenaissanceRe Holdings, Ltd. 168 18,418 Validus Holdings, Ltd. 475 21,043 XL Group PLC 2,508 95,505 Internet software and services (1.5%) eBay, Inc. (NON) 5,134 143,239 IT Services (7.5%) Accenture PLC Class A 545 58,424 Amdocs, Ltd. 631 37,589 Automatic Data Processing, Inc. 1,828 159,018 Black Knight Financial Services, Inc. Class A (NON) 281 10,124 Computer Sciences Corp. 594 39,554 DST Systems, Inc. 559 68,282 Fidelity National Information Services, Inc. 522 38,064 Fiserv, Inc. (NON) 665 64,179 Gartner, Inc. (NON) 281 25,478 Genpact, Ltd. (NON) 579 14,348 Leidos Holdings, Inc. 360 18,925 Paychex, Inc. 2,209 113,940 PayPal Holdings, Inc. (NON) 492 17,717 Vantiv, Inc. Class A (NON) 527 26,429 Life sciences tools and services (0.1%) Bio-Rad Laboratories, Inc. (NON) 98 13,669 Machinery (1.8%) Allison Transmission Holdings, Inc. 1,657 47,556 Deere & Co. 1,547 120,666 Media (2.8%) Discovery Communications, Inc. Class C (NON) 952 26,199 Liberty Media Corp. (NON) 125 4,894 Morningstar, Inc. 70 5,748 Omnicom Group, Inc. 1,634 122,419 Scripps Networks Interactive Class A 1,163 69,873 Thomson Reuters Corp. (Canada) 791 32,447 Multiline retail (3.3%) Dollar General Corp. 1,267 85,865 Macy's, Inc. 1,526 77,795 Target Corp. 1,902 146,796 Oil, gas, and consumable fuels (5.4%) Columbia Pipeline Group, Inc. 2,490 51,717 Exxon Mobil Corp. 3,409 282,066 Occidental Petroleum Corp. 2,216 165,181 Pharmaceuticals (8.5%) Eli Lilly & Co. 1,960 159,877 Johnson & Johnson 2,395 241,967 Merck & Co., Inc. 3,229 176,497 Pfizer, Inc. 6,164 208,466 Real estate investment trusts (REITs) (3.7%) American Capital Agency Corp. (R) 4,285 76,402 Annaly Capital Management, Inc. (R) 9,556 95,082 Apple Hospitality REIT, Inc. (R) 559 11,023 Chimera Investment Corp. (R) 1,613 22,711 HCP, Inc. (R) 1,518 56,470 MFA Financial, Inc. (R) 2,082 14,407 Rayonier, Inc. (R) 1,168 26,455 Starwood Property Trust, Inc. (R) 1,818 36,524 Two Harbors Investment Corp. (R) 453 3,832 Semiconductors and semiconductor equipment (1.9%) Analog Devices, Inc. 441 26,513 Maxim Integrated Products, Inc. 3,587 146,995 Software (1.9%) FactSet Research Systems, Inc. 137 23,991 Intuit, Inc. 931 90,707 Microsoft Corp. 531 27,952 Synopsys, Inc. (NON) 601 30,038 Specialty retail (1.2%) Staples, Inc. 8,470 110,025 Technology hardware, storage, and peripherals (3.7%) Apple, Inc. 1,268 151,526 EMC Corp. 5,628 147,566 NetApp, Inc. 1,290 43,860 Textiles, apparel, and luxury goods (2.2%) Carter's, Inc. 220 19,994 NIKE, Inc. Class B 1,420 186,063 Thrifts and mortgage finance (0.6%) New York Community Bancorp, Inc. 3,126 51,642 TFS Financial Corp. 327 5,742 Tobacco (2.0%) Altria Group, Inc. 3,135 189,573 Water utilities (0.3%) American Water Works Co., Inc. 407 23,346 Wireless telecommunication services (0.1%) SBA Communications Corp. Class A (NON) 65 7,736 Total common stocks (cost $8,279,972) PURCHASED OPTIONS OUTSTANDING (2.2%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-16/$173.00 $9,359 $51,755 SPDR S&P rust (Put) Sep-16/168.00 10,290 44,041 SPDR S&P rust (Put) Aug-16/165.00 10,691 35,023 SPDR S&P rust (Put) Jul-16/165.00 10,691 30,124 SPDR S&P rust (Put) Jun-16/165.00 10,691 26,193 SPDR S&P rust (Put) May-16/163.00 10,522 20,202 Total purchased options outstanding (cost $427,067) SHORT-TERM INVESTMENTS (3.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.26% (d) 55,250 $55,250 Putnam Short Term Investment Fund 0.15% (AFF) 118,712 118,712 SSgA Prime Money Market Fund Class N 0.09% (P) 130,000 130,000 Total short-term investments (cost $303,962) TOTAL INVESTMENTS Total investments (cost $9,011,001) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $9,946) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-15/$215.00 $9,069 $2,449 SPDR S&P rust (Call) Nov-15/215.00 9,069 2,086 SPDR S&P rust (Call) Nov-15/210.00 9,359 9,452 SPDR S&P rust (Call) Nov-15/209.00 8,759 7,620 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. baskets 25 $— 12/17/15 (3 month USD-LIBOR-BBA plus 0.42%) A basket (CGPUTQL2) of common stocks $125,795 Total $— Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $9,279,331. (b) The aggregate identified cost on a tax basis is $9,055,400, resulting in gross unrealized appreciation and depreciation of $626,943 and $548,478, respectively, or net unrealized appreciation of $78,465. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $50,858 $740,197 $672,343 $55 $118,712 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $55,250, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $53,833. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $21,607 to cover certain derivative contracts. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,171,923 $— $— Consumer staples 808,266 — — Energy 549,846 — — Financials 1,471,023 — — Health care 1,263,392 — — Industrials 872,925 — — Information technology 1,724,196 — — Materials 223,630 — — Telecommunication services 238,171 — — Utilities 299,193 — — Total common stocks — — Purchased options outstanding — 207,338 — Short-term investments 248,712 55,250 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(21,607) $— Total return swap contracts — 125,795 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $333,133 $21,607 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$63,000 Written equity option contracts (contract amount)$43,000 OTC total return swap contracts (notional)$3,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citibank, N.A. JPMorgan Chase Bank N.A. Total Assets: OTC Total return swap contracts*# $125,795 $— 125,795 Purchased options# 115,998 91,340 207,338 Total Assets $241,793 $91,340 $333,133 Liabilities: OTC Total return swap contracts*# — — — Written options# 17,072 4,535 21,607 Total Liabilities $17,072 $4,535 $21,607 Total Financial and Derivative Net Assets $224,721 $86,805 $311,526 Total collateral received (pledged)##† $— $86,805 Net amount $224,721 $— * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2015
